Citation Nr: 0217128	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  96-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of 
dental trauma, for the purpose of obtaining VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	Roger w. Rutherford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
August 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1995 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in February 1998.  

In December 1998, the Board denied the claims of entitlement 
to service connection for the residuals of dental trauma, 
for the purpose of obtaining VA outpatient dental treatment, 
and entitlement to payment or reimbursement of dental 
expenses incurred as a result of dental implants.  In 
October 1999, that part of the Board's decision regarding 
service connection for the residuals of dental trauma was 
vacated and the matter was remanded by the United States 
Court of Appeals for Veterans Claims (hereinafter the 
Court).  The appeal from the denial of entitlement to 
payment or reimbursement of dental expenses incurred as a 
result of dental implants was dismissed by the Court.  

In July 2000, the Board again denied the issue of 
entitlement to service connection for the residuals of 
dental trauma, for the purpose of obtaining VA outpatient 
dental treatment.  The case was returned to the Court who, 
in October 2001, vacated and remanded the July 2000 
decision.  This remand was necessary to insure compliance 
with new legislation, the Veterans Claims Assistance Act of 
2000 (VCAA), that had been enacted following the decision of 
the Board, but prior to adjudication by the Court.  



FINDINGS OF FACT

1.  The veteran does not have a dental condition due to 
combat wounds or other service trauma.

2.  The veteran received notice of a specific time in which 
to receive his dental treatment and the date that 
authorization expired.  

3.  Following his initial authorization for dental 
treatment, which expired, the veteran failed to apply for 
current dental treatment benefits by December 31, 1954, as 
dictated by Public Law No. 83-149.  


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service, and the veteran is not otherwise 
eligible for VA outpatient dental treatment.  38 U.S.C.A. 
§§ 1110, 1712 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.381, 
17.161 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well- grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 66 Fed. Reg. 
45620, 45630-631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a Statement of the Case for the issue on 
appeal in September 1996, In addition, the Court has 
remanded the case on two occasions, as outlined above.  The 
second court order was to insure compliance with the VCAA.  
In a letter dated in October 2002, the Board notified the 
veteran and his representative of the provisions of the VCAA 
and of the evidence necessary to substantiate the claim.  
Several days later, still in October 2002, the veteran's 
representative notified VA that there was nothing further to 
submit at this time.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  It appears that there is no 
additional evidence that could or should be obtained, 
regardless of which party would responsible for submitting 
the evidence.  As such, more specific notice is not 
indicated.

A review of the claims file shows that during service in 
January and February 1945, the veteran had problems with his 
teeth that included restorable and non-restorable carious 
teeth plus missing teeth.  There is no indication that the 
veteran sustained a blow of the mouth or jaw or that he 
sustained dental trauma in any way.  In February 1947, the 
veteran applied for VA dental treatment.  He received dental 
treatment between February 1947 and January 1948 including 
the placement of full upper and lower dentures.  

Initially, a March 1948 rating action denied dental 
treatment.  This was due to the fact that the RO had not 
received the veteran's complete service dental records.  
However, a June 1948 rating action amended the March 1948 
rating decision granting service connection for dental 
treatment for teeth numbers 6, 7, 8, 9, 10, 11, 12, 13, 15, 
16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 
32.  Correspondence furnished to the veteran in July 1948, 
indicates that the veteran disagreed with the June 1948 
rating decision, but if the veteran was in disagreement, he 
did not perfect an appeal. 

In 1988, the veteran filed a claim for service connection 
for a dental condition that resulted from extractions and 
fillings performed during service.  In August 1990, he was 
advised by the RO to apply for dental treatment at the 
nearest VA facility.  In 1995, he reapplied for benefits.  

VA regulations in effect in 1946, at the time of the 
veteran's discharge from service, considered Class II 
beneficiaries as  "[t]hose having service-connected non-
compensable or non-pensionable dental or oral disabilities."  
38 C.F.R. § 17.123 (1946).  Class II beneficiaries were 
entitled to any treatment indicated as necessary for the 
correction of wartime or peacetime service connected dental 
disabilities.  38 C.F.R. § 17.129 (1946).  

A review of the record shows that the veteran was initially 
given authorization for treatment by Dr. W. H. Powell in 
April 1947.  In May 1947, the veteran decided to change 
dentist and the new dentist, Dr. A. Baden, was given 
authorization for treatment.  Authorization was extended in 
September and December 1947.  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions, and set no time limit for applying for 
treatment.  This was changed in 1955, with the enactment of 
Public Law No. 84-83, which restricted Class II treatment to 
a one-time completion basis and required that the 
application for treatment be made within one year of release 
from service; these provisions are contained in the current 
law and regulations. 38 U.S.C.A. § 1712(b)(1)(B) and (C); 
38 C.F.R. § 17.161.

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, 
for beneficiaries to the extent prescribed and in accordance 
with the applicable classification and provisions set forth 
in this section:

(a) Class I.  Those having a service- connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time 
limitation for making application for treatment and no 
restriction as to the number of repeat episodes of 
treatment.

(b) Class II.  Those having a service- connected 
noncompensable dental condition or disability as shown to 
have been in existence at the time of discharge or release 
from active service, may be authorized any treatment 
indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable 
condition.

Class II (a).  Those having a service- connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 U.S.C.A. § 1712 (West 1991 and 
Supp 2002); 38 C.F.R. § 17.161 (a) (b) and (c) (2002).

The Joint Motion issued by the Court in October 1999, 
contained two bases for the requested remand.  First, the 
Board did not discuss the effect of Grovhoug v. Brown, 7 
Vet. App. 209 (1994).  Factually, this case differs 
significantly from Grovhoug.  In Grovhoug, the veteran was 
granted service connection for noncompensable periodontal 
disease in December 1988.  He received VA outpatient dental 
treatment from August 1989 until August 1991, at which time 
it was discovered that he was not, in fact, eligible for VA 
dental treatment.  The Court noted that the veteran's 
entitlement to outpatient dental treatment had been 
terminated without prior notice.  Citing certain provisions 
of Manual M21-1, Part IV, Chapter 9 and Chapter 23, the 
Court held that the Board should have addressed the issue of 
what notice the appellant had a right to, including a right 
to predetermination notice prior to the termination of 
dental treatment.  

In this case, the veteran was afforded VA dental treatment 
in 1947 and 1948.  Concerning notice, the Board notes that 
the record indicates that the veteran was informed by letter 
dated February 3, 1947, that dental treatment by Dr. Wm. H. 
Powell had been authorized, and that this authority expired 
on March 3, 1947.  The record also contains a letter, dated 
May 6, 1947, notifying the veteran that Dr. Albert Baden had 
been authorized to render dental treatment to him, as well 
as several extensions of authorization.  There is nothing in 
the record to suggest that notice to the veteran concerning 
his dental treatment authorization was faulty.

In the instant case, the veteran has retained his service-
connected status at a noncompensable rate.  Additionally, 
the Grovhoug decision refers to provisions of Manual M21-1 
that address "due process."  This manual was not in effect 
in the 1940s and would not apply to the notice given to the 
veteran in this case.  Moreover, the veteran was provided 
notice regarding eligibility requirements as evidenced by 
the authorizations that were granted for his dental 
treatment in 1947 and 1948.  He was given a specific time in 
which to receive his treatment and the dates the 
authorizations expired.  Consequently, the Board concludes 
that Grovhoug does not provide a basis for authorization of 
dental treatment in this case.  

Second, the Joint Motion stated that 

[T]he Board erred by not recognizing 
that since the Appellant was discharged 
in 1946, the change in VA dental law in 
1955 that enacted the one year time 
limitation for applying for treatment 
and restricted treatment for non-
compensable dental conditions to a one-
time completion basis did not apply to 
him.  See Woodson v. Brown, 8 Vet. App. 
352, 355 (1995); see also S. Rep. No. 
463 (1995).  

Consequently, the matter was remanded to allow the Board to 
apply the dental law to this case as it existed at the time 
of the appellant's original application for treatment in 
February 1947.  

In applying Woodson to the present case, the Board observes 
that Woodson noted that the one-year limit for applying for 
dental treatment was first imposed by a 1957 statute which 
became effective on January 1, 1958, and that, since the 
veteran in Woodson was discharged in 1954, that statute did 
not apply to him.  Id. at 355.  The Court further found, 
however, that although the veteran was not required by 
statute to apply for outpatient dental treatment within one 
year of his discharge, he was required to do so by 38 C.F.R. 
§ 17.123.  Id.  Woodson does not hold that a veteran who 
applies for dental treatment within one year of service 
discharge prior to 1958 is now entitled to dental treatment 
based on the law in effect prior to 1958.  Rather, Woodson 
found that the veteran had not submitted a well-grounded 
claim for Class II eligibility, as he had submitted no 
evidence to establish that he applied for outpatient dental 
treatment within one year of his discharge and, therefore, 
could not possibly meet the requirements of 38 C.F.R. 
§ 17.123(b) as they existed in 1955 or now.  Id. at 355.  
The converse - that a veteran who did apply for outpatient 
dental treatment within one year of his service discharge 
prior to the 1950s is now eligible for Class II dental 
treatment -- does not necessarily follow.  

Although Woodson indicates that the one-year statutory limit 
for applying for dental treatment does not apply to veterans 
discharged before its effective date of January 1, 1958, it 
does recognize that there is a regulatory limit on applying 
for dental treatment.  As noted in Woodson, the one-year 
limit for applying for treatment was first imposed by 
Congress in a series of statues and amendments that 
culminated in a final 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  Since the veteran was discharged 
in 1946, that statute did not apply to him.  However, in 
December 1955, 38 C.F.R. § 17.123(b) was amended to provide 
that a veteran seeking Class II eligibility had to apply for 
treatment "within 1 year after discharge or release, or by 
December 31, 1954."  38 C.F.R. § 17.123(b) (1956); 20 Fed. 
Reg. 9505 (1955).  At that time, the authority for § 17.123 
was Veterans Regulation No. 7(A), Exec. Order No. 6233, a 
very general provision entitled "eligibility for medical 
care."  It authorized the VA Administrator (now the 
Secretary), "in his discretion," to furnish medical care to 
veterans, including "dental services."  Ibid.  Therefore, 
although the veteran was not required by statute to apply 
for outpatient dental treatment by December 1954, he was 
required to do so by 38 C.F.R. § 17.123; Woodson v. Brown, 8 
Vet. App. 352, 355-56 (1995).

Public Law No. 83-149 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is 
not compensable in degree unless such condition or 
disability is shown to have been in existence at time of 
discharge and application for treatment is made within one 
year after enactment of this Act. . . ."  (Independent 
Offices Appropriation Act 1954) (Approved July 27, 1953)

Public Law No. 83-428 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is 
not compensable in degree unless such condition or 
disability is shown to have been in existence at time of 
discharge and application for treatment is made within one 
year after discharge or by December 31, 1954, whichever is 
later. . . ."  (Independent Offices Appropriation Act 1955) 
(Approved June 24, 1954)

Therefore, although the veteran applied for benefits within 
a year of his discharge, in order to be eligible for current 
dental treatment he was required to apply by December 31, 
1954 (the later of the dates), which he did not accomplish.  
Since he has submitted no evidence to establish that he 
applied for outpatient dental treatment by December 31, 
1954, he cannot possibly meet the requirements of 
§ 17.123(b) as they existed in 1955 or now.  See Woodson, 
supra.

In summary, the veteran is asserting that his case should be 
judged under pre-1955 rules, but these have been supplanted 
by current legal authority which the Board is bound to 
follow.  Although then-current law was applied to his 1947 
application for treatment, authorization for treatment under 
that application expired many years ago.  Current law must 
be applied to his 1995 application, and it is clear that 
under the law he does not qualify for Class II VA outpatient 
dental treatment because his application was filed many 
years beyond the December 1954 time limit.  He did received 
one complete episode of Class II VA treatment, which 
occurred in 1947 and 1948 based on prima facie eligibility.  
Current law does not permit repeat episodes of Class II 
treatment. 

Furthermore, it is not shown that the veteran is otherwise 
eligible for dental outpatient treatment.  The veteran may 
establish entitlement to indefinite VA dental treatment by 
establishing service connection for a compensable dental 
disability or service connection for a noncompensable dental 
disability due to combat wounds or service trauma.  
Initially I note that the veteran is not entitled to receive 
VA outpatient dental treatment on a Class I basis because 
his disability is not compensable.  See 38 C.F.R. § 4.150.  

Moreover, the veteran has not established service connection 
for a noncompensable dental disability due to combat wounds 
or service trauma.  As to each noncompensable service-
connected dental condition, a determination will be made 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b).  The veteran's service medical records 
show that he did receive dental treatment in January 1945 
for extractions, carious teeth and pulpitis.  However, there 
is no indication that this treatment was necessitated by in-
service combat wounds or other dental trauma.  In fact, a 
March 1948 letter from the Chief of Dental Service to the 
veteran points out that the carious and missing teeth was 
not incurred or aggravated by World War II service.  The 
regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  

The veteran apparently believes the act of extracting his 
teeth because of disease was, in and of itself, dental 
trauma; but such treatment is not dental trauma within the 
meaning of the regulations.  The veteran contends he 
received substandard dental treatment that was not fit for 
an animal.  In February 1997, the VA General Counsel issued 
an opinion in which it found that the term "service trauma" 
did not include situations where a veteran's teeth were 
extracted as a part of ordinary dental treatment received 
during service or from VA.  See VAOPGCPREC 5-97 (Opinion 
issued January 1997, addendum issued February 1997).  That 
opinion specifically held that, for the purposes of 
determining whether a veteran has a Class II(a) eligibility 
for dental care under 17 C.F.R. § 17.123(c) (1999) (now 
found at 17 38 C.F.R. § 161(c)), the term "service trauma" 
did not include the intended effects of treatment provided 
during the veteran's military service.  Accordingly, a 
"service trauma" does not include the fact that the veteran 
underwent extraction of multiple teeth during ordinary 
dental treatment.  While it is undisputed that the veteran 
had teeth pulled during and shortly after service, there is 
no evidence of dental trauma in service.  In fact, the 
veteran specifically testified at his hearing before the 
Board in February 1998 that he had not sustained any hard 
blows of the face or jaw.  As there is no evidence that the 
veteran sustained dental trauma during service, service 
connection is not warranted and he is not, therefore, 
eligible for outpatient dental treatment.  This appeal must 
be denied.


ORDER

Service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

